Per Curiam.
This is an application for a mandamus to compel the circuit judge to vacate an order quashing a writ of replevin with costs. The order was a final one, and reviewable on error. The papers on which the order was based were matters of record. Jewell v. Lamoreaux, 30 Mich. 155; Pingree v. Steere, 68 Mich. 204. The case is unlike People v. Bay Circuit Judge, 41 Mich. 326. In that case the application was to vacate an order *491quashing an attachment. The writ contained the usual summons clause, which defendant was still bound to answer, and the case was not dismissed. The order was not, therefore, final. In the present case the order was final, and reviewable on error. See Olson v. Muskegon Circuit Judge, 49 Mich. 85; Orth v. Montcalm Circuit Judge, McGrath, Mand. Cas. No. 717.
The writ will be denied on this ground.